Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 2, 2014

                                       No. 04-13-00106-CV

             Barry BROOKS, Heston C. King, Stefen Douglas Brooks, Johanna Barton,
                              and Jesse Rodriguez Benavides,
                                        Appellants

                                                  v.

                              EXCELLENCE MORTGAGE, LTD.,
                                       Appellee

                    From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CI-01173
                            Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice


        On May 30, 2014, this court issued its opinion and judgment. Appellants filed a motion
for rehearing. The Court requests that the appellees file a response on or before September 19,
2014. See TEX. R. APP. P. 49.2.
           It is so ORDERED on September 2, 2014.

                                                             PER CURIAM


ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court